


116 HR 3325 IH: Locking Up Robocallers Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3325
IN THE HOUSE OF REPRESENTATIVES

June 18, 2019
Mr. McEachin (for himself, Mr. Olson, Mr. Kim, Mrs. Brooks of Indiana, Mr. Brindisi, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Federal Communications Commission to provide evidence of certain robocall violations to the Attorney General.
 
 
1.Short titleThis Act may be cited as the Locking Up Robocallers Act of 2019.  2.Provision of evidence of certain robocall violations to Attorney General (a)In generalIf the Chief of the Enforcement Bureau of the Commission obtains evidence that suggests a willful, knowing, and repeated robocall violation with an intent to defraud, cause harm, or wrongfully obtain anything of value, the Chief of the Enforcement Bureau shall provide such evidence to the Attorney General. 
(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that— (1)states the number of instances during the preceding year in which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General; and 
(2)contains a general summary of the types of robocall violations to which such evidence relates.  (c)Rules of constructionNothing in this section shall be construed to affect the ability of the Commission or the Chief of the Enforcement Bureau under other law— 
(1)to refer a matter to the Attorney General; or  (2)to pursue or continue pursuit of an enforcement action in a matter with respect to which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General. 
(d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)Robocall violationThe term robocall violation means a violation of subsection (b) or (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).   